Citation Nr: 0317234	
Decision Date: 07/23/03    Archive Date: 07/31/03

DOCKET NO.  99-15 792	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for a gastrointestinal 
disorder.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for carpal tunnel 
syndrome.

5.  Entitlement to service connection for residuals of a neck 
injury.

6.  Entitlement to service connection for residuals of a left 
elbow injury.

7.  Entitlement to service connection for residuals of a left 
shoulder injury.

8.  Entitlement to service connection for a left knee 
disorder.

9.  Entitlement to service connection for a right knee 
disorder.

10.  Entitlement to service connection for a left ankle 
disorder.

11.  Entitlement to service connection for a right ankle 
disorder.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

S.M. Cieplak, Counsel


INTRODUCTION

The veteran served on active duty from February 1990 to 
December 1990 and from August 1994 to August 1997.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1998 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia, which inter alia denied the 
benefits sought.  

The case was previously before the Board in November 2000, at 
which time it was Remanded for development pursuant to the 
Veterans Claims Assistance Act of 2000.  The requested 
development having been completed, the case is once again 
before the Board for appellate consideration of the issues on 
appeal.

The claim of entitlement to service connection for carpal 
tunnel syndrome will be addressed in the Remand portion of 
the case.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claims has been developed.  

2.  Hearing loss is not demonstrated.

3.  The claims file does not include a current medical 
diagnosis of a chronic gastrointestinal disorder, left elbow, 
left shoulder, right or left knee or ankle disorders.  

4.  A neck disorder and sinusitis is not shown as related to 
military service.


CONCLUSIONS OF LAW

1.  A hearing loss disorder was not incurred or aggravated by 
active military service, nor may it be presumed to have been 
so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 
5102, 5103, 5103A, 5107 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309 (2002). 

2.  A chronic gastrointestinal disorder, left elbow, left 
shoulder, right or left knee or ankle disorders were not 
incurred or aggravated by active military service.  
38 U.S.C.A. §§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 
& Supp. 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002). 

3.  Sinusitis and residuals of a neck disorder were not 
incurred as a result of military service.  38 U.S.C.A. 
§§ 1101, 1110, 5102, 5103, 5103A, 5107 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

While the veteran's claim was pending, 38 U.S.C.A. § 5107 was 
amended, effective for all pending claims, to eliminate the 
requirement that the veteran submit a well-grounded claim in 
order to trigger VA's duty to assist.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West Supp. 2002) [hereinafter "VCAA"].  
The Board notes that that while this law was enacted during 
the pendency of this appeal, it was considered by the RO as 
reflected by correspondence issued in March 2001 and 
Supplemental Statements of the Case of January 2002 and March 
2003.  Thus, there is no prejudice to the veteran in 
proceeding with this appeal.  See Bernard v. Brown, 4 Vet. 
App. 384, 394 (1993).

The VA is obligated to assist a claimant in the development 
of his/her claim, unless there is no reasonable possibility 
that such assistance will aid in substantiating the claim.  
In addition to eliminating the well-groundedness requirement, 
the statute also amplified and defined the duty to assist.  
Id. 

The revised statutory duty to assist requires VA to make all 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for benefits.  
This assistance specifically includes obtaining all relevant 
records, private or public, adequately identified by the 
claimant with proper authorization for their receipt; 
obtaining any relevant evidence in federal custody; and 
obtaining a medical examination or opinion where indicated.  
Id.  

The new statutory duty also requires VA to satisfy several 
notice requirements.  Specifically, these notification duties 
include notifying the claimant if his or her application for 
benefits is incomplete, notifying the claimant of what 
evidence is necessary to substantiate the claim and 
indicating whether the VA will attempt to obtain such 
evidence or if the claimant should obtain it, and, finally, 
if VA is unable to obtain this evidence, informing the 
claimant that the evidence could not be obtained, providing a 
brief explanation of the efforts made to obtain the evidence, 
and describing further action to be taken with respect to the 
claim.  See also revised 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  

In the present case it appears as if the duty to assist has 
been satisfied.  All treatment records identified by the 
veteran have either been obtained by the RO or submitted by 
the claimant.  Additionally, the appellant has been provided 
with a VA medical examination and notice of the requirements 
necessary to substantiate the claim have been provided in the 
Statements of the Case and other development letters of 
record.  Accordingly, the veteran is not prejudiced by the 
Board's adjudication of his claim at this time.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In short, the Board 
concludes that the duty to assist has been satisfied, as well 
as the duty to notify the veteran of the evidence needed to 
substantiate his claim.

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed  after discharge, when all 
the evidence, including that  pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  Alternatively, the nexus between service 
and the current disability can be satisfied by medical or lay 
evidence of continuity of symptomatology and medical evidence 
of a nexus between the present disability and the 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  

Service medical records are silent as to complaints, 
treatment, findings or diagnoses relating to hearing loss.  
The evidence does not demonstrate that any complaints which 
the appellant suffered during service, such as an episode of 
respiratory infection in 1990 or ankle sprain, were anything 
more than acute and transitory in nature.  The evidence does 
not demonstrate any showing of residual pathology.  X-rays 
afforded during service for the claimed disabilities were 
negative for any pathology.  Service medical records do not 
reflect a chronic respiratory condition.  Similarly, there is 
no medical evidence tending to show that other symptoms in 
service represented a chronic disability(ies) rather than 
acute and transitory conditions.  The veteran was afforded an 
occupational health examination prior to discharge in October 
1996; audiogram was reported as within normal limits; 
examinations of the nose, mouth and throat were also within 
normal limits.  Apart from two recorded complaints relating 
to the left shoulder after the October 1996 examination, 
service medical records for the balance of the veteran's 
service are silent as to complaints, treatment or diagnoses 
relating to the claimed disorders.   

The veteran was afforded a VA general medical examination in 
September 1997, which included X-rays that reported, in 
pertinent part, normal sinuses, cervical spine, shoulders, 
left elbow, ankles and knees.  Gastrointestinal examination 
was negative; abdomen was soft, nontender and without masses.  
There were no objective findings as the veteran's neck, left 
elbow, left shoulder, knees or ankles.  

The Board notes that the veteran's opinion as to medical 
matters, no matter how sincere, is without probative value 
because he, as a lay person, is not competent to establish a 
medical diagnosis or draw medical conclusions; such matters 
require medical expertise.  See Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  

Audiological examination from October 1997 and August 1998 
failed to identify hearing loss within the meaning of VA 
regulations.  In Hensley v. Brown, 5 Vet. App. 155, 157 
(1993), the United States Court of Appeals for Veterans 
Claims (hereinafter, "Court") stated that:

Audiometric testing measures threshold 
hearing levels (in decibels (dB)) over a 
range of frequencies (in Hertz (Hz)); the 
threshold for normal hearing is from 0 to 
20 dB, and higher threshold levels 
indicate some degree of hearing loss . . 
. however, hearing loss does not 
constitute a disability for VA purposes 
when the threshold levels at 500, 1000, 
2000, 3000, and 4000 Hz are all less than 
40 dB and at least three are 25 dB or 
less.

The post-service audiometric test scores for the appellant's 
hearing are insufficient to establish defective hearing 
disability for which service connection may be awarded 
consistent with 38 C.F.R. § 3.385.  Accordingly, the 
preponderance of the evidence is against entitlement to 
service connection for hearing loss.

With respect to the other claimed disabilities, the mere fact 
of an in-service injury is not enough; there must be chronic 
disability resulting from that injury.  If there is no 
evidence of a chronic condition during service, or an 
applicable presumption period, then a showing of continuity 
of symptomatology after service is required to support the 
claim.  See 38 C.F.R. § 3.303(b).  Evidence of a chronic 
condition must be medical, unless it relates to a condition 
to which lay observation is competent.  See Savage v. Gober, 
10 Vet. App. 488, 495-498 (1997).  If service connection is 
established by continuity of symptomatology, there must be 
medical evidence that relates a current condition to that 
symptomatology.  Id.  Service connection may also be granted 
for any disease diagnosed after discharge, when all the 
evidence establishes that the disease was incurred in 
service.  See 38 C.F.R. § 3.303(d).

A current gastrointestinal disorder is not demonstrated by 
the medical evidence.  Likewise, the evidence fails to 
demonstrate current left elbow, left shoulder, knee or ankle 
disorders.  Outpatient treatment records from 1998 and 
private treatment records are likewise silent as to the 
foregoing claimed disorders.  Accordingly, the preponderance 
of the evidence is against those claims.  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  See 38 U.S.C. § 1110 (formerly § 310).  In the 
absence of proof of present disability there can be no valid 
claim.").

The Board notes a single assessment of sinusitis in private 
outpatient treatment records from April 2000 that was 
associated with a cold.  However, the absence of other 
complaints or treatment for that claimed disorder along with 
the referenced 1997 VA examination and dearth of relevant 
medical reference in service medical records weighs against 
such a condition being more than acute and transitory or that 
such could be related to service.  Accordingly, the 
preponderance of the evidence is against that claim also.  

The Board recognizes that private medical records reflect 
treatment for a cervical condition and other back problems; 
however, such records reflect the onset of such disorder to 
be associated with automobile accidents subsequent to 
military service.  The lack of pertinent findings on VA 
examination in September 1997 together with reference to 
intercurrent cause weighs against service connection for this 
disorder.

The Board also observes that additional medical records 
relating to chiropractic treatment in part pertaining to a 
cervical condition were associated with the claims file in 
May 2003, after the issuance of the last Supplemental 
Statement of the Case (SSOC) in March 2003; such evidence has 
not been addressed by the RO in a SSOC.   Pursuant to 
38 C.F.R. § 20.1304 (2002), pertinent evidence received by 
the Board under this section necessitates a return of the 
case to the agency of original jurisdiction for review, 
consideration and preparation of a supplemental statement of 
the case prior to a Board decision unless there has been a 
waiver of such referral.  The evidence submitted in this case 
does not suggest any etiological relationship between the 
claimed cervical disorder and the veteran's service or any 
service connected disability.  On the contrary, such evidence 
is cumulative vis-à-vis other evidence of record which 
suggests the incidents relating to the aforesaid treatment 
afforded were separate automobile accidents in December 2001 
and June 2002, as opposed to relating such treatment to the 
veteran's military service some years earlier.  Since the 
issues before the Board are concerned with the etiological 
relationship to military service, such evidence is, thus, 
either cumulative or not pertinent and does not preclude a 
decision by the Board at this time.

Because the preponderance of the evidence is against the 
claims, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107 (West 1991 & Supp. 2002); 
Ortiz v. Principi, 274 F.3d 1361 (2001) (the benefit of the 
doubt rule applies only when the positive and negative 
evidence renders a decision "too close to call").  




ORDER

Entitlement to service connection for hearing loss is denied. 

Entitlement to service connection for a gastrointestinal 
disorder is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for residuals of a neck 
injury is denied.

Entitlement to service connection for residuals of a left 
shoulder injury is denied.

Entitlement to service connection for residuals of a left 
elbow injury is denied.

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a right knee disability 
is denied.

Entitlement to service connection for a left ankle disability 
is denied.

Entitlement to service connection for a right ankle 
disability is denied.


REMAND

The Board observes that several outpatient treatment records 
generated shortly after the veteran's discharge from service 
are conflicting and/or inconclusive as to whether the veteran 
has bilateral carpal tunnel syndrome.  The Board is of the 
opinion that an examination would be helpful to reconcile the 
record.  If the claimed disorder is indeed diagnosed, then 
the examiner should opine as to whether the claimed disorder 
is related to service. 

In view of the foregoing, this case is REMANDED for the 
following actions and development:

1.  The veteran should be afforded a VA 
medical examination by a VA neurologist 
or other appropriate physician to 
ascertain whether the veteran has carpal 
tunnel syndrome and, if found, to offer 
an opinion, without resort to 
speculation, as to whether it is as 
likely as not that any carpal tunnel 
syndrome is etiologically related to the 
veteran's service.  If the examiner 
concludes that the claimed disorder is 
related to service, the examiner is 
specifically requested to identify which 
medical records, if any, support such 
conclusion.

The claims folder should be made 
available to the examiner for review 
before the examination report is 
completed.  The examiner is requested to 
review the claims folder, including the 
service medical records.  Any special 
tests deemed warranted by the examiner 
should be administered.  The complete 
rationale for all opinions expressed must 
be provided.  

2.  Thereafter, the RO should 
readjudicate the claim.  If the 
determination remains unfavorable to the 
veteran, the RO should furnish him, and 
his representative, with a supplemental 
statement of the case as appropriate.  

Thereafter, the veteran and his 
representative should be given the 
opportunity to respond.  The case should 
be returned to the Board for further 
appellate consideration, if otherwise in 
order, following appropriate appellate 
procedure.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



